202 F.2d 144
OCKERMAN,v.WISE.
No. 11664.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1953.

Kiss & Kiss, Cleveland, Ohio, Wm. B. Martin, Lexington, Ky., for appellant.
Woodward, Hobson & Fulton, Louisville, Ky., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause has been heard and considered on the record, on the briefs of the contending parties, and on the oral arguments of attorneys representing the parties;


2
And it appearing, without dispute, that the appellant administrator and the appellee (defendant) are citizens and residents of the State of Kentucky and were such at the time of the institution of this action and that, therefore, there was no diversity of citizenship to vest jurisdiction in the district court, see Mecom, Adm'r, v. Fitzsimmons Drilling Company, 284 U.S. 183, 52 S.Ct. 84, 76 L.Ed. 233; and Mason v. Helms, D.C.E.D.S.C., 97 F.Supp. 312;


3
The judgment of the district court, sustaining appellee's motion to dismiss for lack of jurisdiction, is hereby affirmed.